DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	Applicant’s amendments to the claims of April 5, 2022, in response to the Office Action of October 7, 2021.  

Response to Arguments
	This matter has been transferred to Examiner Barsky.  This action is a Non-final action in view of the newly cited prior art.
	The examiner has withdrawn the § 112 rejections in view of the amendments to the claims.  The examiner examines the claims based on the structural limitations recited, rather than a potential subject population.  New prior art is applied below.

Status of the Claims
	Claims 1, 2, 6-11, 17, 18, and 21-23 are pending and examined.

Duplicate Claims Warning
	Claims 10 and 11 are identical.  If one is found allowable, the other will need to be canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-9, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al., (US2003/0211172).
	Jones teaches a composition comprising: about 200 mcg chromium nicotinate 10% and about 167 mcg chromium picolinate 12%. See prior art claim 11.  This would appear have 20 mcg of each active agent. See par. 11.  Thus, they are used in a concentration that is about 1:1.  Further, the overall dosage is about 40 mcg.  However, these compositions are taught to be taken as 2-3 doses over the course of a day/night.  Thus, this would include about 120 mcg taken over a day/night. See par. 36.
	It would be prima facie obvious to a POSA to arrive at the claimed product in view of Jones.  One would be motivated to do so because Jones teaches the same components at the same ratios.  As such, there is a reasonable and predictable expectation of success in optimizing a dosage to arrive at the claimed dosage through nothing more than routine experimentation.  
	
Claims 1, 2, 6-9, 17, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chatterji, (US2004/0151783).
	Chatterji teaches a composition comprising a chromium salt, wherein the chromium salt consists of chromium nicotinate, chromium picolinate, chromium vandate, and a mixture thereof. See prior art claim 7.  The composition is for reducing a patient’s serum cholesterol level. See prior art claim 23, e.g.  In example 3, chromium nicotinate is used in a concentration of 120 mcg.  Thus, a reasonable interpretation of this, is that 120 mcg total is contemplated or 120 mcg of each “chromium salt” is contemplated.  In each of these interpretations, the amount taught falls within the claimed range.  A dosing schedule includes administering up to 3 capsules 3 times per day.
It would be prima facie obvious to a POSA to arrive at the claimed product in view of Jones.  One would be motivated to do so because Chatterji teaches the same components at the same ratios.  As such, there is a reasonable and predictable expectation of success in optimizing a dosage to arrive at the claimed dosage through nothing more than routine experimentation.  Even further, Chatterji teaches reducing a subject’s serum cholesterol.

Claims 1, 2, 6-9, 17, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paul, (U.S. Pat. No. 5,164,384), in view of Chatterji, (US2003/0211172).
	Paul teaches a nutritional supplement comprising 100 mcg chromium picolinate and 100 mcg chromium nicotinate glycinate for lowering cholesterol. See prior art claim 1.
	Paul does not teach chromium nicotinate glycinate to be interchangeable with chromium nicotinate for lowering cholesterol.
	Chatterji teaches a composition comprising a chromium salt, wherein the chromium salt consists of chromium nicotinate, chromium picolinate, chromium vandate, and a mixture thereof. See prior art claim 7.  The composition is for reducing a patient’s serum cholesterol level. See prior art claim 23, e.g.  In example 3, chromium nicotinate is used in a concentration of 120 mcg.  
It would be prima facie obvious to a POSA to arrive at the claimed product in view of Jones.  One would be motivated to do so because Paul and Chatterji teaches the same components at the same ratios.  As such, there is a reasonable and predictable expectation of success in optimizing a dosage to arrive at the claimed dosage through nothing more than routine experimentation.  Even further, Paul and Chatterji teaches reducing a subject’s serum cholesterol.  A POSA would understand that chromium nicotinate glycinate could be used interchangeably with chromium nicotinate based on the teachings that they are both used at similar concentrations for lowering cholesterol.

Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-11, 17, 18, and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,062,677. 
Claims 1, 2, 6-11, 17, 18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,245,325. 
An obviousness type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.  
The claims of ‘677 and ‘325 overlap in scope with the subject matter instantly claimed.
Regarding the claimed amounts of chromium, the amount of each ingredient in the composition is a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a matter well within the skill of the ordinary artisan to employ.  It would have been customary for one of skill to determine the optimal amount of each ingredient in order to achieve the best desired results.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628